Citation Nr: 0015833	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran, who died in August 1998, served on active duty 
from January 1952 to November 1955.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1998 due to metastatic 
colon cancer.

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
was in effect for stasis ulcer, left leg, 50 percent 
disabling; residuals, patellectomy, left, 10 percent 
disabling; and residuals, patellectomy, right with traumatic 
arthritis, 10 percent disabling.  His combined service 
connected disability rating was 70 percent.

4.  Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's death in 
August 1998, from metastatic colon cancer, and his prior 
active service or any service-connected disability.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
stasis ulcer, left leg, either caused or materially 
contributed to the colon cancer that ultimately caused his 
death.  It is further contended that the service-connected 
ulcer resulted in such debilitation and general impairment of 
health as to render the veteran materially less capable of 
resisting the cause of death.  

The veteran served on active duty from January 1952 to 
November 1955.  At the time of his death, the veteran was 
service connected for the following compensable disabilities:  
1) stasis ulcer, left leg, 50 percent disabling; 2) 
residuals, patellectomy, left, 10 percent disabling; 3) 
residuals, patellectomy, right, 10 percent disabling.  At his 
death, he had a combined service-connected disability rating 
of 70 percent.

Review of the veteran's service medical records show the 
veteran was involved in an automobile accident in March 1955, 
in which both his patellae were shattered.  He was 
hospitalized and underwent surgical removal of both patellae.  
Thereafter, he returned to duty but continued to complain of 
pain and swelling in the lower legs, especially the left.  It 
is noted that there is no reference in the veteran's service 
medical records to any complaint or finding relative to the 
veteran's later development of colon cancer.  The veteran was 
discharged from active service in November 1955.

On VA examination in August 1957, the veteran noted that he 
experienced little trouble with his knees but complained of 
an ulcer that would not heal on his lower left leg that had 
developed while he was wearing casts on his legs in service.  
By rating decision dated October 1957, the veteran was 
awarded service connection for stasis ulcer, left leg and 
residuals of bilateral patellectomy.  The RO assigned a 40 
percent disability rating to the ulcer and a noncompensable 
(0%) rating to the bilateral patellectomy residuals.

On VA examination conducted in November 1978, there was no 
indication of any abdominal complaint.  The veteran's chief 
complaint was recurrent edema and pain in both lower 
extremities, with ulceration on the left.  The veteran was 
also afforded a special cardiovascular examination.  The 
diagnosis was chronic stasis in the lower extremities with 
venous insufficiency.  X-rays of the knees revealed minimal 
degenerative changes.

Thereafter by rating action dated February 1949, the 
veteran's disability was evaluated as stasis ulcer, left leg, 
rated 40 percent disabling; residuals, patellectomy, left, 
rated 10 percent disabling; and residuals, patellectomy, 
right, rated 10 percent disabling.  

On VA examination in February 1980 he complained of chronic 
venous insufficiency of the left lower leg with chronic 
venous stasis ulcer.  It was noted that approximately one 
year earlier he had retired from his former work as a result 
of his chronic lymphedema, stasis ulcer, and varicosities.  
Special VA peripheral vascular examination in December 1980, 
noted chronic venous insufficiency, left lower extremity with 
recurrent venous stasis ulcer.  Thereafter, by rating 
decision dated January 1981, the RO increased the evaluation 
for the veteran's service-connected stasis ulcer from 40 to 
50 percent, with a combined service-connected rating of 70 
percent.

The Certificate of Death noted that the veteran died at his 
residence on August [redacted], 1998, at the age of 68 years.  The 
cause of death was metastatic colon cancer.  The manner of 
death was natural and no autopsy was performed.

Written statements and testimony of the appellant at a 
personal hearing held in May 1999, indicate her belief that 
the infection from the veteran's recurring ulcer had spread 
to other parts of the veteran's body via the bloodstream and 
thus had either caused or materially contributed to the 
development of the veteran's colon cancer.  The appellant 
also admitted that she had discussed this theory with no 
physician.  

ANALYSIS

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran. 
38 C.F.R. § 3.312(a) (1999).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).

In addition, service-connected disease or injuries affecting 
vital organs are to receive careful consideration as a 
potential contributory cause of death, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 
1991).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet. App. 19 (1993).

In this case, competent medical evidence has not been 
presented establishing a nexus, or link, between the 
veteran's death in August 1998 from metastatic colon cancer, 
and the veteran's service and/or serviceconnected 
disabilities.  Specifically, it is noted that there is no 
medical evidence of a link between the veteran's service-
connected stasis ulcer of the left leg and the later 
development of colon cancer, as alleged by the appellant.  

The appellant, or the appellant's representative, as lay 
persons, are not competent to offer opinions on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In view of the above, the Board finds that a well grounded 
claim for service connection for the cause of the veteran's 
death has not been presented.  

Under 38 U.S.C.A. § 5103(a) the VA is obligated to advise a 
claimant of the evidence necessary to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of her application for 
the claim for service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


